Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Elite Pharmaceuticals, Inc. 165 Ludlow Avenue Northvale, NJ 07647 Tel: (201) 750-2646 March 12, 2009 AS FILED ON EDGAR AND VIA FACSIMILE Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 6010 Washington, DC 20549 Attn: Tabatha Akins, Staff Accountant Re: Elite Pharmaceuticals, Inc. Item 4.01 - Form 8-K, filed February 19, 2009 File No. 001-15697 Dear Ms. Akins: On behalf of Elite Pharmaceuticals, Inc., a Delaware corporation (the  Company ), please be advised that the undersigned has received and read your letter, dated February 25, 2009, with regard to Item 4.01 of the Current Report on Form 8-K filed by the Company with the United States Securities and Exchange Commission (the  Commission ) on February 19, 2009. The Company hereby acknowledges that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned at (201) 367-7860. Securities and Exchange Commission March 12, 2009 Re: Elite Pharmaceuticals, Inc. Page 2 of 2 Your assistance in this matter is greatly appreciated. Sincerely, ELITE PHARMACEUTICALS, INC. By: /s/ Chris Dick Name: Chris Dick Title: Chief Operating Office and Acting Chief Executive Officer cc: Mark Gittelman, Chief Financial Officer
